Citation Nr: 1017996	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to an herbicidal 
agent.

2.  Entitlement to service connection for right ventricular 
hypertrophy, to include as secondary to service-connected 
asbestosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis.

4.  Entitlement to a total evaluation based individual 
unemployability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran; J.L., Witness


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.  

With respect to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, type II, this case comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 and a July 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  With respect to the issue of entitlement 
to service connection for right ventricular hypertrophy, this 
case comes to the Board on appeal from a May 2008 rating 
decision by the RO in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for asbestosis will be addressed in the remand 
portion below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.  During the January 2007 
VA examination, the Veteran alleged an inability to perform 
the duties associated with his profession and has not worked 
since May 2004.  The issue of entitlement to a total 
evaluation based on individual unemployability (TDIU) is, 
therefore, properly before the Board.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  This 


issue will also be addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
a current diagnosis of diabetes mellitus, type II.

2.  The preponderance of the evidence of record shows that 
the Veteran was exposed to herbicide agents during active 
military service.

3.  The Veteran's current right ventricular hypertrophy is 
shown by the competent evidence of record to be related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Right ventricular hypertrophy is related to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  Without deciding whether notice and development 
requirements have been satisfied, the Board is not precluded 
from adjudicating the Veteran's claims herein.  This is so 
because the Board is taking action favorable to the Veteran 
by granting both of the service connection issues at hand.  
As such, this decision poses no risk of prejudice to the 
Veteran with respect to these claims.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Historically, the Veteran served on active duty service from 
January 1963 to January 1967.  In June 2005, the Veteran 
submitted a claim of entitlement to service connection for 
diabetes mellitus, type II, to include as due to exposure to 
an herbicidal agent.  This claim was denied in December 2005.  
Further development and adjudication of this claim was stayed 
pending the decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  After this decision was issued, the denial of 
the Veteran's claim was confirmed and continued in July 2009.  
The Veteran perfected an appeal in February 2009 and the 
claim was certified to the Board for appellate review.  In 
December 2007, the Veteran submitted a claim of entitlement 
to service connection for right ventricular hypertrophy, to 
include as secondary to service-connected asbestosis.  After 
this claim was denied in May 2008, the Veteran perfected an 
appeal.  This claim has also been certified to the Board for 
appellate review.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

A.  Diabetes Mellitus, Type II

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  A veteran must actually set foot within the land 
borders of Vietnam, to include the contiguous waterways, in 
order to be entitled to the statutory presumptions for 
disabilities claimed as a result of exposure to herbicides. 
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

In support of his claim, the Veteran submitted statements and 
testified at a March 2010 Board hearing that he was in Da 
Nang, Vietnam, in the beginning of December 1965 when the 
ship he was serving aboard, the U.S.S. Oxford, anchored in Da 
Nang Harbor.  The Veteran contended that he was among a group 
of fellow service members that accompanied the caption of the 
U.S.S. Oxford ashore.  The Veteran submitted a photograph of 
what is purported to be a Vietnamese doll that he bought as a 
souvenir for his sister.  The Veteran's sister submitted a 
statement in support of the Veteran's claim, dated in March 
2006, wherein she asserted that she received the Vietnamese 
doll from the Veteran in 1966.

A review of his service personnel records showed that the 
Veteran served in the U.S. Navy and was stationed onboard the 
U.S.S. Oxford (AGTR-1) from November 1963 until May 1966.  
The RO submitted a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to verify the 
location of the U.S.S. Oxford in December 1965 and to 
determine whether there was evidence in the ship's deck logs 
that the Veteran was ever within the land borders of Vietnam, 
to include the contiguous waterways.  In response, the JSRRC 
reviewed the command history submitted by the U.S.S. Oxford 
and found that the ship was assigned to the Pacific Fleet on 
May 26, 1965.  After the U.S.S. Oxford arrived in Subic Bay, 
Republic of the Philippines, it began technical research 
operations in the South China Sea off the coast of Vietnam 
from June 16 to July 15, 1965; July 26 to August 27, 1965; 
and November 12 to December 6, 1965.  Deck logs demonstrated 
that the U.S.S. Oxford was underway conducting operations in 
the Gulf of Tonkin from December 1 through 5, 1965.  Further, 
the deck longs demonstrated that, on December 5, 1965, the 
U.S.S. Oxford anchored in Da Nang Harbor, Vietnam, at 0907 
hours and was underway at 1437 hours.  The deck logs did not 
demonstrate that any small boat operations were undertaken 
while the U.S.S. Oxford was anchored in Da Nang Harbor.  
However, according to the National Archives and Records 
Administration and the Naval History and Heritage Command, 
command histories, deck logs, muster rolls, personnel diaries 
are the only permanently maintained administrative records 
produced by commissioned U.S. Navy ships during the Vietnam 
Era.  These records did not normally annotate individuals 
arriving or going ashore on a routine basis.  The deck logs 
may indicate aircraft or boats arriving or departing, but did 
not typically list passengers by name.

The Board finds that the Veteran's statements and his 
testimony that he was present in Da Nang, Vietnam, in 
December 1965 while serving onboard the U.S.S. Oxford are 
consistent with the evidence of record.  As this information 
is related to a matter that the Veteran actually observed and 
is within the realm of his personal knowledge, it is 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  There is no evidence of record that 
contradicts the Veteran's statements or otherwise shows that 
he never set foot in Vietnam while the U.S.S. Oxford was 
anchored in Da Nang Harbor.  Accordingly, the preponderance 
of the evidence of record shows that the Veteran served 
within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to an herbicidal agent.  He 
is, therefore, presumed under 38 U.S.C.A. § 1116(f), to have 
been exposed to an herbicide agent, to include Agent Orange.

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2009).  

Beginning in approximately April 2005, the Veteran has been 
provided ongoing diagnoses of and treatment for diabetes 
mellitus, type II.  In March 2009, the Veteran's medication 
list included a prescription to treat diabetes mellitus, type 
II.  

The evidence of record demonstrated, therefore, that the 
Veteran was exposed to an herbicidal agent during military 
service and that he has a current diagnosis of diabetes 
mellitus, type II.  Accordingly, with application of the 
doctrine of reasonable doubt, presumptive service connection 
is warranted for diabetes mellitus, type II.  See 38 C.F.R. § 
3.307 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Right Ventricular Hypertrophy

The Veteran asserted that this current right ventricular 
hypertrophy is due to or has been aggravated by his service-
connected asbestosis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

In December 2006, an echocardiogram demonstrated that the 
Veteran had right ventricular hypertrophy.  As such, the 
salient issue in this case is whether the Veteran's right 
ventricular hypertrophy is due to or aggravated by his 
service-connected asbestosis.

The Veteran submitted a letter from G.M., M.D., dated in 
August 2007, wherein Dr. G.M. stated:

[The Veteran] was shown to have right 
ventricular hypertrophy by 
echocardiogram.  This is very likely 
related to his underlying lung disease 
that is caused by [chronic obstructive 
pulmonary disease (COPD)] and 
asbestosis-related pulmonary fibrosis.  

(Emphasis added).  In April 2008, the Veteran underwent a VA 
examination to ascertain the presence of right ventricular 
hypertrophy and, if present, the etiology and severity 
thereof.  After reviewing the Veteran's relevant medical 
history, the examiner opined:

By reviewing the medical literature, the 
two main complications of asbestosis are 
respiratory failure and malignancy.  
Pulmonary function tests on [January 30, 
2007] and [a] chest x-ray [on April 16, 
2008] indicates COPD.  Research articles 
shows [sic] that COPD can lead to 
cardiac complications.  There is no 
evidence in medical research that 
asbestosis can cause right ventricular 
hypertrophy.  Therefore[,] it is his 
examiners opinion that it is less likely 
than not his heart condition is caused 
by his service[-]connected condition of 
asbestosis.

The Veteran submitted another letter from Dr. G.M., dated in 
August 2008, wherein Dr. G.M. opined:

Right ventricular hypertrophy has been 
well[-]documented in the medical 
literature to be caused by pulmonary 
conditions such as COPD.  [Right 
ventricular hypertrophy] is a secondary 
process that results from obliteration 
and scarring of the pulmonary parenchyma 
and vascular bed.  [The Veteran] has two 
related conditions, moderately severe 
COPD and a lesser component of asbestos-
related pulmonary fibrosis, that have 
resulted in nocturnal hypoxia and, in 
turn, right ventricular strain and 
hypertrophy.

In his case, [right ventricular 
hypertrophy] is not related to any left-
sided heart problems and could only 
reasonably be secondary to his 
underlying lung disease.

In deciding whether the Veteran's current right ventricular 
hypertrophy is due to his service-connected asbestosis, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  The Board may favor the 
opinion of one competent medical expert over that of another 
provided the reasons therefore are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  There are 3 medical 
opinions of record addressing whether the Veteran's right 
ventricular hypertrophy is related to his service connected 
asbestosis; Dr. G.M.'s August 2007 and August 2008 opinions, 
and the VA examiner's April 2008 opinion.

The VA examiner's opinion noted that respiratory failure was 
a complication to asbestosis, but did discuss the symptoms or 
complications leading up to respiratory failure.  Dr. G.M. 
explained that the Veteran's asbestosis contributed to the 
obliteration and scarring of the pulmonary parenchyma and 
vascular bed; that such obliteration and scarring led to 
nocturnal hypoxia; and that nocturnal hypoxia led to right 
ventricular strain and hypertrophy.  Further, Dr. G.M.'s 
opinion ruled out other potential etiological sources for the 
Veteran's right ventricular hypertrophy.  For these reasons, 
the Board finds that Dr. G.M.'s August 2008 opinion to be the 
most probative evidence as to the etiology of the Veteran's 
current right ventricular hypertrophy.  Schoolman, 12 Vet. 
App. at 310; Winsett, 11 Vet. App. at 424.  Consequently, the 
Board finds the evidence is at least in equipoise and, as 
such, service connection for right ventricular hypertrophy is 
warranted.  Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for diabetes mellitus, type II, is 
granted.

Service connection for right ventricular hypertrophy is 
granted.


REMAND

A.  Asbestosis

Asbestosis is to be rated under the General Rating Formula 
for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2009).  This Formula states that a 10 percent 
evaluation is warranted for Forced Vital Capacity (FVC) of 
75- to 80-percent predicted value, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent 
evaluation is warranted for FVC of 65- to 74-percent 
predicted, or DLCO (SB) of 56- to 65- percent predicted.  A 
60 percent evaluation is warranted for FVC of 50- to 64-
percent predicted, or DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent evaluation is warranted for FVC less than 50 percent 
of predicted value, or DLCO (SB) less than 40-percent 
predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale (right heart failure) or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  Id.

In December 2006, a pulmonary function test (PFT) showed 
Forced Expiratory Volume in One Second (FEV-1) of 1.09 and 
FVC 2.54 Liters with FEV1/FVC of 43 percent.  Total lung 
capacity was 96 percent predicted; respiratory volume was 144 
percent predicted; and DLCO was 76 percent predicted.  The 
diagnosis was moderately severe COPD with additional element 
of restrictive lung disease that was attributed to asbestos-
induced lung disease.  Further, the element of asbestos-
induced pulmonary fibrosis was supported by changes seen on a 
computed tomography scan and by the decreased vital capacity 
and DLCO, and accounted for "at least 10 [percent] of the 
[Veteran's] symptomatic dyspnea."

In January 2007, the Veteran underwent a VA respiratory 
examination to ascertain the presence of asbestosis and, if 
present, the etiology and severity thereof.  A PFT revealed, 
in relevant part, that the Veteran's FVC was 67.1 percent.  
The examiner concurred with the December 2006 opinion, in 
that, "10 [percent] of the Veteran's symptomatic dyspnea" 
was attributable to his asbestosis.

In April 2007, based on the evidence of record, the RO 
granted service connection for the Veteran's asbestosis and 
assigned a 10 percent evaluation thereto, effective May 31, 
2005.  The RO determined that the results of the January 2007 
VA examination (a FVC of 67.1 percent) warranted a 30 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6833.  
However, given that two medical practitioners opined that 
only 10 percent of the Veteran's symptomatic dyspnea was 
attributable to his asbestosis, the RO "figured" that the 
Veteran's service-connected disability should be 3 percent.  
Giving the Veteran the benefit of the doubt, the RO increased 
that percentage to 10.

While the evidence of records includes 2 competent opinions 
that 10 percent of the Veteran's symptomatic dyspnea is due 
to his service-connected asbestosis, the evidence of record 
does not include a determination of the Veteran's asbestosis 
symptoms wherein the symptoms of the Veteran's nonservice-
connected COPD are removed.  In other words, the clinical 
findings from the PFTs of record reflect both the symptoms of 
the Veteran's service-connected asbestosis and his 
nonservice-connected COPD.  In order for the Veteran's 
service-connected asbestosis to be properly evaluated, a VA 
examiner must extrapolate from the clinical findings from a 
PFT, the FEV-1/FVC and a value for DLCO (SB) for only the 
Veteran's asbestosis.  See Mittleider v. Brown, 11 Vet App 
181 (1998) (standing for the proposition that where 
nonservice-connected symptoms cannot be separated from 
service-connected symptoms, all of the symptoms are treated 
as service connected); see also Estaban v. Brown, 6 Vet. App. 
259 (1994).  As such, the Board finds that a remanded is 
warranted in order for the Veteran to undergo a VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information for 
evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

B.  TDIU

Based on a review of the Veteran's claims file, the Board 
finds that the Veteran has reasonably raised a claim of 
entitlement to TDIU.  Specifically, during the January 2007 
VA respiratory examination, the Veteran stated that he was 
"employed as an industrial electrician[,] but could no 
longer carry out his job satisfactorily so he quit this 
occupation in May of 2004."  A claim of entitlement to TDIU 
has not been addressed by the RO.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009) (holding that when entitlement to TDIU 
is raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability); see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, VA has 
not satisfied its duties to notify or assist the Veteran as 
it pertains to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  If, as here, the 
record has a procedural defect with respect to the duty to 
notify or assist, this may not be cured by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board finds, therefore, 
that a remand is warranted in order for the RO to undertake 
the appropriate development of this claim.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
his representative all notice and 
development required by the VCAA.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his 
service-connected asbestosis.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including a PFT, must be conducted, 
and clinical findings must be recorded in 
detail.  The PFT must be conducted post-
drug therapy and must so state.  The 
examiner must review the results of any 
testing prior to completion of the report.  
Specifically, the PFT must provide a value 
for FEV-1/FVC and a value for DLCO (SB), 
both expressed as a percentage of 
predicted value.  The PFT must also 
provide a value for the Veteran's maximum 
exercise capacity expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  The examiner must opine as 
to the FEV-1/FVC and the DLCO (SB) 
percentages of the predicted value for 
only the Veteran's asbestosis.  If the 
examiner is unable to determine the 
percentages of the predicted value for 
only the Veteran's asbestosis, the 
examiner must so state.  The PFT report 
must be associated with the claims file.  
The examiner must further state whether 
the Veteran experiences cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), 
episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.  If 
the examiner cannot provide any requested 
opinion without resorting to speculation, 
the examiner must explain why speculation 
is required.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
examination, documentation must be 
obtained and associated with his claims 
file that shows that notice scheduling the 
examination was sent to the last known 
address.  Documentation must also be 
obtained and associated with his claims 
file indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking all additional 
development that is deemed necessary, the 
RO must then adjudicate the Veteran's 
claims on appeal, to include consideration 
of Mittleider when evaluating the 
Veteran's service-connected asbestosis.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


